      Case 2:18-cv-00608-JAM-DB Document 69 Filed 04/07/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEITH J. PONTHIEUX, et al.,                      No. 2:18-cv-0608 JAM DB PS
12                       Plaintiffs,
13           v.                                        ORDER
14    NATIONSTAR MORTGAGE, LLC;
      AZTEC FORECLOSURE
15    CORPORATION,
16                       Defendants.
17

18          Plaintiffs, Keith J. Ponthieux, Chris Duenas, and Maria Duenas, are proceeding in this

19   action pro se. This matter was referred to the undersigned in accordance with Local Rule

20   302(c)(21) and 28 U.S.C. § 636(b)(1). Review of this matter finds defendants have filed answers.

21          Accordingly, IT IS HEREBY ORDERED that:

22          1. A Status (Pretrial Scheduling) Conference is set for Friday, May 21, 2021, at 10:00

23   a.m. at the United States District Court, 501 I Street, Sacramento, California, in Courtroom No.

24   27 before the undersigned.

25          2. Plaintiffs shall file and serve status reports on or before May 7, 2021, and defendants

26   shall file and serve status reports on or before May 14, 2021. Each party’s status report shall

27   address all of the following matters:

28   ////
                                                       1
     Case 2:18-cv-00608-JAM-DB Document 69 Filed 04/07/21 Page 2 of 3


 1                  a.      Progress of service of process;
 2                  b.      Possible joinder of additional parties;
 3                  c.      Possible amendment of the pleadings;
 4                  d.      Jurisdiction and venue;
 5                  e.      Anticipated motions and the scheduling thereof;
 6                  f.      Anticipated discovery and the scheduling thereof, including
                            disclosure of expert witnesses;
 7
                    g.      Future proceedings, including the setting of appropriate cut-off
 8                          dates for discovery and for law and motion, and the scheduling of a
                            final pretrial conference and trial;
 9
                    h.      Modification of standard pretrial procedures specified by the rules
10                          due to the relative simplicity or complexity of the action;
11                  i.      Whether the case is related to any other case, including matters in
                            bankruptcy;
12
                    j.      Whether the parties will stipulate to the magistrate judge assigned
13                          to this matter acting as settlement judge, waiving any
                            disqualification by virtue of her so acting, or whether they prefer to
14                          have a Settlement Conference before another magistrate judge;
15                  k.      Whether the parties intend to consent to proceed before a United
                            States Magistrate Judge; and
16
                    l.      Any other matters that may aid in the just and expeditious
17                          disposition of this action.
18          3. The parties are cautioned that failure to file a status report or failure to appear at the
19   status conference may result in an order imposing an appropriate sanction. See Local Rules 110
20   and 183.
21          4. In light of General Order No. 618, the parties shall appear at all hearings in this action
22   either telephonically or over video conference through the Zoom application (which is free and
23   must be downloaded to your computer or mobile device prior to the hearing). Parties proceeding
24   in propria persona, on his or her own behalf, shall contact Pete Buzo, the courtroom deputy of the
25   undersigned magistrate judge at (916) 930-4128, no sooner than 4 days prior to the noticed or
26   continued hearing date but no later than 48 hours prior to the hearing, to arrange their appearance
27   either telephonically or over video conference. Counsel will receive an email containing the
28   necessary appearance information and must notify the courtroom deputy no later than 48 hours
                                                        2
     Case 2:18-cv-00608-JAM-DB Document 69 Filed 04/07/21 Page 3 of 3


 1   prior to the hearing to elect to appear either telephonically or over video conference. The Zoom
 2   ID Number and password are confidential and are not to be given to anyone. Persons granted
 3   remote access to these proceedings, whether by Zoom or by telephone, are reminded of the
 4   general prohibition against photographing, recording, and rebroadcasting of court proceedings.
 5   Violation of these prohibitions may result in sanctions, restricted entry to future hearings, denial
 6   of entry to future hearings, or any other sanctions deemed necessary by the court.
 7   DATED: April 6, 2021                          /s/ DEBORAH BARNES
                                                   UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
